Citation Nr: 1511464	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-06 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss for the period prior to June 16, 2014.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss for the period from June 16, 2014.  

3.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This decision comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  That rating decision, inter alia, granted service connection for right ear hearing loss, and assigned a noncompensable rating.  Inasmuch as the Veteran had previously been service connected for left ear hearing loss at a noncompensable rating, the Board is re-characterizing the Veteran's claim as a claim of entitlement to an initial compensable rating for bilateral hearing loss.  The February 2012 rating decision also denied service connection for hypertension, which the Veteran asserts is secondary to his service connected diabetes mellitus type II (diabetes).  

Following his hearing before the Board, the Veteran submitted a June 16, 2014, audiometric record from a hearing aid servicing company, which are available on the VBMS system.  The report suggests that the Veteran's hearing thresholds may have worsened since his last examination.  Therefore, the Board is adjudicating the Veteran's claim for an initial compensable rating in two stages.  The issues of entitlement to service connection for hypertension and an initial compensable rating for bilateral hearing loss for the period beginning June 16, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Prior to June 16, 2014, bilateral hearing loss has been characterized by Level I hearing impairment in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss for the period June 16, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  VA has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  The Board notes that a clarification from Dr. P.J. was not received as to any Maryland CNC scores that were not included in December 2009 records.  However, as the period on appeal begins in May 2010, the effective date of the Veteran's service connection for right ear hearing loss, these records are not needed to adjudicate the Veteran's claim.  

The Veteran was afforded VA audiology examinations in September 2010 and June 2013.  The Board notes that the Veteran argues in his February 2014 VA Form 9, the second such form that he filed, that "the examination was not adequate as [the audiologist] did not have the testing in a controlled environment."  However, the examination was conducted in a VA facility by a state licensed audiologist, and there is no indication other than the Veteran's unsupported assertion that the examinations were not properly performed.  The Board therefore finds that these VA examinations are adequate for the purposes of adjudication.  They included hearing thresholds and speech recognition scores as determined by VA audiologists.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show the current severity of service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

II.  Analysis

The Veteran is seeking an initial compensable rating for bilateral hearing loss.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied, with that numeral then being elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

The Veteran underwent a VA audiology examination in September 2010.  He was diagnosed with relatively symmetric bilateral sensorineural hearing loss.  

The following puretone thresholds and speech recognition scores were documented.




HERTZ





500
1000
2000
3000
4000
Average
CNC
LEFT
10
25
40
65
65
48.75
100
RIGHT
15
30
40
75
70
53.75
100

These audiology findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI.  Under Table VII, this warrants the current noncompensable disability rating.  

The Veteran had a second VA examination in March 2014.  He stated he has significant difficulties with communication due to his hearing loss, and had not worn hearing aids in the past.  

The following puretone thresholds and speech recognition scores were documented.





HERTZ





500
1000
2000
3000
4000
Average
CNC
LEFT
10
25
45
65
65
50
96
RIGHT
15
30
40
75
70
53.75
96

These audiology findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI.  Under Table VII, this again warrants the current noncompensable disability rating.  

The Board has also reviewed the Veteran's VA treatment records from the period on appeal.  These records discuss the Veteran receiving a hearing aid in July 2013.

Following his hearing before the Board, the Veteran also submitted a June 2014 audiometric case history from a hearing aid services provider.  It has been associated with his VBMS file.  However, this report is unusable, inasmuch as it skips the Veteran's thresholds for 3000 Hertz.  However, as discussed above, the Board is ordering a new examination on the basis of this record, inasmuch as it demonstrates that his puretone thresholds have generally worsened.

The Veteran testified before the Board in July 2014.  He stated that he has trouble hearing his family, especially when they are in different rooms of the house.  He also stated that his hearing aids are uncomfortable and focus on louder noises.  The Veteran's wife also testified.  She stated that the Veteran won't know if people are talking to him unless he is looking at them, and that his hearing loss has gotten worse over the past decade.

After reviewing the overall record, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss, inasmuch as he does not meet the criteria of the rating schedule.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hearing loss under any alternate code.  See Schafrath, 1 Vet. App. at 593.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran, such being unware that others are speaking to him and focusing upon the wrong sounds, are contemplated by the rating criteria; the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  It is understood that the hearing loss results in a level of function loss, but it is not a degree of function loss warranting a compensable evaluation.  To the extent the schedular evaluation does not contemplate any of the Veteran's symptomatology, there is no showing of marked interference with employment or frequent periods of hospitalization, such that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Specifically, there is no evidence of marked interference with employment.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against a compensable rating.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 4.3.


ORDER

For the period June 16, 2014, an initial compensable evaluation for bilateral hearing loss is denied.  



REMAND

As noted above, the inadequate June 2014 audiometric record from the Veteran's hearing aid servicer suggests that the Veteran's hearing loss may have increased in severity.  The representative has argued that this examination included results in accordance with Maryland CNC standards.  As the evidence suggests an increase in the hearing loss, a new examination should be afforded the Veteran.  

A clarifying opinion is also needed for the Veteran's hypertension claim.  The Board notes that the earlier examination noted that the Veteran's hypertension had been worsened or increased by his diabetes.  However, there was neither an indication of what is the Veteran's baseline disability, nor any indication of the measurable increase caused by the service-connected disability.  Therefore, a new examination is necessary.  

In addition, any outstanding treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, request any outstanding medical records related to the Veteran's hearing loss and hypertension, to include VA treatment records.  This should include contacting the Lyons medical clinic and requesting that they certify the June 2014 puretone audiometry results and controlled speech discrimination tests (Maryland CNC) and certify that the examination was performed by a state-licensed audiologist.   

All efforts to obtain the above-described records must be documented.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  

2.  Schedule a VA audiology examination to evaluate the current severity of the Veteran's bilateral hearing loss.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  

3.  After any outstanding records have been obtained and associated with his claims file, schedule a VA examination concerning the Veteran's hypertension.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

The examiner should indicate whether it is at least as likely as not (probability of 50 percent or more) that hypertension had its clinical onset in service or is otherwise attributable to the Veteran's military service, to include as due to herbicide exposure.  

If not, the examiner should indicate whether it is at least as likely as not that hypertension was caused or aggravated by his service-connected diabetes.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the lay statements.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought is not granted, furnish a Supplemental Statement of the Case, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


